DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by John Wilson et al. (US 2019/0165915 A1 – Provisional application No. 62/591,457, filed on Nov. 28, 2017).
Regarding claims 1 and 6, John Wilson et al. teach a method/ a network device, comprising: a memory that stores a plurality of instructions; and a processor coupled to the memory and configured to execute the instructions to/for transmitting system information indication (see abstract, fig. 4 and par. 0055), comprising: transmitting BWP configuration information (see abstract, fig. 4 and par. 0057: BS 110 may configure a configured BWP for the UE 120; The BS 110 may use the configured BWP to transmit control information and/or downlink communications to the UE 120), and indication information to a terminal equipment by 
Regarding claim 11, John Wilson et al. teach a terminal equipment, comprising: a memory that stores a plurality of instructions; and a processor coupled to the memory and configured to execute the instructions to: receive a BWP configuration information (see abstract, fig. 4 and par. 0057: BS 110 may configure a configured BWP for the UE 120; The BS 110 may use the configured BWP to transmit control information and/or downlink communications to the UE 120) and indication information transmitted by a network device (see abstract, fig. 4 and pars. 0058-0059: the BS 110 may determine updated system information that is relevant to the UE 120 and/or a group of UEs that includes the UE 120; the BS 110 may transmit the updated system information using the configured BWP, and/or a particular BWP), the BWP configuration information comprising information on at least one BWP configured by the network device for the terminal equipment, the indication information being used to indicate that there exists system information to be transmitted or there exists no system information to be transmitted on a BWP of the at least one BWP (see abstract, fig. 4 and pars. 0057-0059: BS 110 may configure a 
Regarding claims 2 and 7, John Wilson et al. also teach wherein the indication information is transmitted via radio resource control signaling (see par. 0047). 
Regarding claims 3 and 8, John Wilson et al. also teach wherein the method further comprises: transmitting updated system information by the network device to the terminal equipment on an activated BWP in the at least one BWP, when there exists no system information broadcast in the activated BWP (see abstract, fig. 4 and pars. 0057-0059). 
Regarding claims 4 and 9, John Wilson et al. also teach wherein the updated system information is transmitted via radio resource control signaling (see par. 0047). 
Regarding claims 5 and 10, John Wilson et al. also teach wherein indication information further being used to indicate that the terminal equipment receives a paging message or does not receive a paging message on a BWP of the at least one BWP (see par. 0065). 
Regarding claim 12, John Wilson et al. also teach wherein indication information further being used to indicate that the terminal equipment receives a paging message or does not receive a paging message on a BWP of the at least one BWP (see par. 0065). 
Regarding claim 13, John Wilson et al. also teach wherein the processor determines that there exists system information to be transmitted on an activated BWP or there exists no system information to be transmitted on an activated BWP according to the indication information (see abstract, fig. 4 and pars. 0057-0059). 

Regarding claim 15, John Wilson et al. also teach wherein the processor stops receiving a paging message transmitted by the network device, when it is determined that there exists no system information to be transmitted (see abstract, fig. 4 and pars. 0057-0059). 
Regarding claim 16, John Wilson et al. also teach wherein the processor stops receiving a paging message transmitted by the network device, when it is determined that not receiving a paging message on the activated BWP (see abstract, fig. 4 and pars. 0057-0059 and par. 0065). 
Regarding claim 17, John Wilson et al. also teach the processor configured to execute the instructions to receive on an activated BWP updated system information transmitted by the network device, when the system information is changed (see abstract, fig. 4 and pars. 0057-0059). 
Regarding claim 18, John Wilson et al. also teach wherein the processor replaces stored corresponding system information with the updated system information (see abstract, fig. 4 and pars. 0057-0059). 
Regarding claim 19, John Wilson et al. also teach wherein the indication information is received via radio resource control signaling, and/or the updated system information is received via radio resource control signaling (see abstract, fig. 4 and pars. 0057-0059 and par. 0047).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643